DETAILED ACTION

    				  Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .

  			                            
  				       Response to Arguments

2.	Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. 
 	The Applicant argues that Jaime in view of Hannuksela in combination fail to teach 

Independent claims 23, 41 and 43. Examiner respectfully disagrees. 

 	In particular, the Applicant asserts that Hannuksela fails to teach the limitation “determining a correlation between at least two of the received tags; based on a count of the received tags that the determined correlation exists between determining an event type;” as recited in independent claim 23, because “Hannuksela never teaches that an occurrence of an event type be determined based on a count of the tags assigned to a specific content item or segment thereof. 
 	Hannuksela rather suggests that the events matching the keyword be counted, and the count of the events be recorded in a tag specific for the keyword, and be used later on, to pick content that matches the keyword when the keyword is included in a user-input search engine query. 

 	The examiner appreciated the remark, but Hannuksela teaches that an occurrence of an event type be determined based on a count of the tags assigned to a specific content item or 

 	For this reason, Jaime in view of Hannuksela in combination teach Independent claims 23.

	Independent claims 41 and 43 are similar in scope with claim 23, and rejected for the 

same reason discussed in the rejection of independent claim 23.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. 	Claims 23, 25-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime: US Pub. No: US 2015/0262617 A1: (Hereinafter “Jaime”), in view of Hannuksela Pub. No: US 2011/0208722 A1 (Hereinafter “Hannuksela”).

Regarding Claim 23, Jaime discloses a computer implemented method of crowd-sourced video generation (see abstract), comprising: 
 	by a server computer, receiving a feed of video of an event as captured by a camera (see paragraph [0055]: cause server 104 to receive media clips from content capture and tagging devices 100 (tagging device 100 comprises a video camera [0040));                                                                                                                                  
	on a memory of the server computer, storing at least a portion of the video feed being received (see paragraph [0075]: The memory(s) 502 comprises one or more electronic memories such as RAM, ROM, and flash, electro-mechanical storage devices such as magnetic hard drives, optical storage devices, or any other single or combination of storage devices suitable for storing the media clips and related activity identification information provided by content capture device 100,); 
 	receiving a plurality of tags, each tag being received from a respective one of a plurality of remote client devices (see paragraph [0180]: In response to the activity, at least one of the users operating the content tagging devices selects a "goal" activity indicator displayed on user interface 404,), each one of the remote client devices being used by a respective one of a plurality of users viewing the event at the same time (see paragraph [0195]: two users of two different content tagging devices have tagged the same activity in the soccer game. In this example, the user of content tagging device 802a selected the “goal" activity indicator at 1:32:11 pm, while the user of content tagging device 802b selected the “goal" activity indicator at 1:32:13 pm.);

based on the occurrence determined (see paragraph [0160]: generate tagging information (activity identification information) as predefined activities occur during the event (i.e. "goal"), forwarding a sub-portion of the video feed portion stored on the memory (see paragraph [0147]: The operator may only be permitted to request media clips from primary media recordings belonging to friends or family members, after receiving the necessary permission(s) to do so, as is known in the art. In other embodiments, all primary video files, or just a sub-set of all files, stored in memory 502 may be used to create media clips.) for further processing (see paragraph [0110]: for distribution to others), the forwarded sub-portion having a video length predefined for the event type of the determined occurrence (see paragraph [0201]: a predefined " goal" time duration of 20 seconds, and a pre-activity goal start time of -12 seconds, indicating a media clip start time 12 seconds prior to when a " goal" activity indicator is selected by a user of a content tagging device…).
 Jamie fails to explicitly teach:
 	determining a correlation between at least two of the received tags; based on a count of the received tags that the determined correlation exists between determining an event type;
 	determining based on the count forwarding video feed to be processed.
	In analogous art, Hannuksela teach:

	determining based on the count forwarding video feed to be processed (see paragraph [0098]);
  	Therefore, it would have been obvious to one ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Jaime with the teaching as taught by Hannuksela in order to increase content relevancy to user search queries by segmenting and summarizing media content

Regarding Claim 25, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses wherein said forwarding comprises communicating the sub-portion to a computer remote from the server computer (see paragraphs [0206]). 

Regarding Claim 26, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses receiving a time indication in at least one of the tags, wherein said determining of the correlation is further based on the received time indication (see paragraphs [0174] and [0185]).  

	Regarding Claim 27, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime discloses wherein said determining of the correlation is conditioned upon finding a correlation between a time indication received in a first one of the 

 	Regarding Claim 28, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses wherein said determining of the correlation is further based on a time of receipt of at least one of the tags (see paragraphs [0174] and [0185]).   

	Regarding Claim 29, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses wherein said determining of the correlation is 

 	Regarding Claim 30, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses receiving a location indication in at least one of the tags, wherein said determining of the correlation is further based on the received location indication (see paragraphs [0174]).

	Regarding Claim 31, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses wherein said determining of the correlation is conditioned upon finding a correlation between a location indication received in a first one of the tags and a location indication received in a second one of the tags (see paragraphs [0174]).

 	Regarding Claim 32, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses receiving an event type indication in at least one 

	Regarding Claim 33, Jaime further discloses wherein said determining is conditioned upon finding a correlation between an event type indication received in a first one of the tags and an event type indication received in a second one of the tags (see paragraphs [0195]).

 	Regarding Claim 34, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses generating a video clip based at least on the forwarded sub-portion (see paragraphs [0108]-[0109] and [0147]).    

 	Regarding Claim 35, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 34. Jaime further discloses selecting at least one recipient according to at least one of the received tags, and provisioning the generated video clip to the selected recipient (see paragraphs [0123]-[0157]-[0158]).  

 	Regarding Claim 36, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses receiving a respective video clip with at least one of the tags, and combining the received video clip and the forwarded sub-portion into a compound video clip (see paragraphs [0121] and [0185])    

 	Regarding Claim 37, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23. Jaime further discloses receiving at least two video clips, each one of the video clips being received with a respective one of the tags, and combining at least two of the 

 	Regarding Claim 38, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23. Jaime further discloses a preliminary step of providing a GUI (Graphical User Interface) to at least one of the client devices, the GUI comprising one or more graphical elements (see figs.2 and 3), each element being associated with a respective event type (see figs. 2 and 3), the GUI being operable by a user of the client device (see figs.2 and 3,), for generating and forwarding a tag to the server computer upon actuation of one of the elements (see paragraph [0026]).  

 	Regarding Claim 39, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23. Jaime further discloses wherein said providing of the GUI is carried out using a website accessible by the client device (see paragraphs [0055], [0113] and [0208]).    

 	Regarding Claim 40, Jaime in view of Hannuksela teach the claim as rejected in the discussion of claim 23.  Jaime further discloses wherein said providing of the GUI comprises providing a client application to the client device (see paragraph [0055])     

	 Regarding Claim 41, Jaime discloses a non-transitory computer readable medium storing computer executable instructions for performing steps of crowd-sourced video generation (see paragraph [0125]: a method for creating media clips, the method is implemented by processor 400 within content capture and tagging device 100 and processor 
by a server computer, receiving a feed of video of an event as captured by a camera (see paragraph [0055]: cause server 104 to receive media clips from content capture and tagging devices 100 (tagging device 100 comprises a video camera [0040)) ; 
on a memory of the server computer, storing at least a portion of the video feed being received (see paragraph [0075]: The memory(s) 502 comprises one or more electronic memories such as RAM, ROM, and flash, electro-mechanical storage devices such as magnetic hard drives, optical storage devices, or any other single or combination of storage devices suitable for storing the media clips and related activity identification information provided by content capture device 100,); 
 receiving a plurality of tags, each tag being received from a respective one of a plurality of remote client devices (se paragraph [0180]: In response to the activity, at least one of the users operating the content tagging devices selects a "goal" activity indicator displayed on user interface 404,), each one of the remote client devices being used by a respective one of a plurality of users viewing the event at the same time (see paragraph [0160]: from an observable event is captured by content capture devices 800a and 800b that record the event and upload the content in the form of primary media recordings to server 804, while content tagging devices 802a and 802b generate tagging information (activity identification information) as predefined activities occur during the event.); 
based on an at least one of the received tags (see paragraph [0160]: tagging devices 802a and 802b generate tagging information (activity identification information) as predefined 
  forwarding a sub-portion of the video feed portion stored on the memory for further processing (see paragraph [0147]: The operator may only be permitted to request media clips from primary media recordings belonging to friends or family members, after receiving the necessary permission(s) to do so, as is known in the art. In other embodiments, all primary video files, or just a sub-set of all files, stored in memory 502 may be used to create media clips.) the forwarded sub-portion having a video length predefined for the event type of the determined occurrence (see paragraph [0201]: a predefined " goal" time duration of 20 seconds, and a pre-activity goal start time of -12 seconds, indicating a media clip start time 12 seconds prior to when a " goal" activity indicator is selected by a user of a content tagging device…).
Jamie fails to explicitly teach:
 	determining a correlation between at least two of the received tags; based on a count of the received tags that the determined correlation exists between determining an event type;
 	determining based on the count forwarding video feed to be processed.
	In analogous art, Hannuksela teach:
 	determining a correlation between at least two of the received tags (see paragraphs [0055] and [0096]); based on a count of the received tags that the determined correlation exists between determining an event type (see paragraph [0098]);

  	Therefore, it would have been obvious to one ordinary skill in the art before the 
effective filing date of the claimed invention to modify the non-transitory computer readable medium of Jaime with the teaching as taught by Hannuksela in order to increase content relevancy to user search queries by segmenting and summarizing media content

	Regarding Claim 43, the claimed limitations correspond to the claimed limitation cited in claim 1. Thus, claim 43 is rejected for at list the same reason discussed in the rejection of
 claim 1.

6. 	Claims 24, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime: US Pub. No: US 2015/0262617 A1: (Hereinafter “Jaime”), in view of Hannuksela Pub. No: US 20110208722 A1 (Hereinafter “Hannuksela”) further in view of Krikorian et al.:  Pub. No: US 2007/0168543 A1 (Hereinafter “Krikorian”)

Regarding Claim 24, Jaime in view of Hannuksela discloses the method as discussed in the rejection of claim 23. Jaime further discloses said forwarding comprises forwarding the sub-portion of the video feed portion stored for said further processing (see paragraph [0147]).
Jaime in view of Hannuksela fail to disclose:
wherein said storing comprises maintaining at least one buffer storing a most recent portion of the video feed being received, on the memory of the server computer and the video feed portion stored in the buffer for said further processing.
In analogous art, Krikorian teaches:

 	Therefore, it would have been obvious to one ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Jaime in view of Hannuksela with the teaching as taught by Krikorian in order allow users to capture media content from a media source or stream while playing it and then share the captured media content with other users through an integrated user interface in a media device.

Regarding Claim 42, Jaime in view of Hannuksela discloses the computer readable medium as discussed in the rejection of claim 41. Jaime further discloses said forwarding comprises forwarding the sub-portion of the video feed portion stored for said further processing (see paragraph [0147]).
Jaime in view of Hannuksela fail to disclose:
wherein said storing comprises maintaining at least one buffer storing a most recent portion of the video feed being received, on the memory of the server computer and the video feed portion stored in the buffer.
In analogous art, Krikorian teaches:
wherein said storing comprises maintaining at least one buffer storing a most recent portion of the video feed being received, on the memory of the server computer (see paragraph [0035]) and the video feed portion stored in the buffer for said further processing  (see paragraph [0035]).

effective filing date of the claimed invention to modify the computer readable medium of Jaime in view of Hannuksela with the teaching as taught by Krikorian in order allow users to capture media content from a media source or stream while playing it and then share the captured media content with other users through an integrated user interface in a media device.

	Regarding Claim 44, the claimed limitations correspond to the claimed limitation cited in claim 24. Thus, claim 44 is rejected for at list the same reason discussed in the rejection of claim 24.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424   
                                                                                                                                                                                                     /Mulugeta Mengesha/Primary Examiner, Art Unit 2424